Citation Nr: 0945450	
Decision Date: 11/30/09    Archive Date: 12/04/09

DOCKET NO.  01-09 842A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for a cervical spine 
disorder (claimed as a neck disorder), to include as 
secondary to the Veteran's service-connected residuals of a 
fracture of the left radius.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel




INTRODUCTION

The Veteran had recognized guerilla service in the 
Philippines from February 1945 to November 1945.
        
The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from an October 2001 rating 
decision of the Department of Veterans Affairs' (VA) Regional 
Office (RO) in Manila, the Republic of the Philippines, that 
denied the benefit sought on appeal.  

In October 2008, May 2008, May 2007, and March 2006 the Board 
remanded the matter for additional development.  That 
development having been completed, the claim has been 
returned to the Board and is now ready for appellate 
disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2009).


FINDING OF FACT

The Veteran's cervical spine disorder did not manifest within 
one year of service, and is not shown to be causally or 
etiologically related to service or to any service-connected 
disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine 
disorder have not been met.   
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.310 
(2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his current cervical spine 
disability is related to service and/or to his service-
connected residuals of a fracture of the left radius.  At the 
outset, the Board notes that certain chronic diseases, such 
as organic disease of the nervous system, including 
arthritis, may be presumed to have been incurred in or 
aggravated during service if manifested to a compensable 
degree (10 percent) within one year of separation from active 
military service.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.307, 3.309 (2009).  However, 
there is no documentation of any back injury in the claims 
file from within one year of the Veteran's service 
separation.  As such, the presumption for service connection 
for chronic diseases does not apply.  

Additionally, service connection may be awarded for a 
"chronic" condition when (1) a chronic disease manifests 
itself and is identified as such in service (or within the 
presumption period under 38 C.F.R. § 3.307, and the Veteran 
presently has the same condition); or (2) a disease manifests 
itself during service (or during the presumptive period) but 
is not identified until later, there is a showing of 
continuity of symptomatology after discharge, and medical 
evidence relates the symptomatology to the Veteran's present 
condition.  38 C.F.R. § 3.303; see Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).  Here however, the chronicity 
requirements of 38 C.F.R. 3.303(b) are not met.  While the 
Board can point to a single occasion on which the Veteran 
contended that his cervical spine disorder has persisted 
since service, the earliest medical evidence associated with 
the claims file is dated from 1954, approximately ten years 
after the Veteran's service separation.  Additionally, as 
discussed further below, the medical evidence indicates that 
the onset of the Veteran's neck condition was in the 1980s.  
This evidence does not support a continuity of symptoms since 
discharge. As such, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) also do not apply in this case.

Having established that service connection is not warranted 
on either a presumptive basis or under the chronicity 
provisions of 38 C.F.R. § 3.303(b), the Board turns to the 
theories of direct and secondary service connection.  To 
establish direct service connection, the record must contain 
(1) medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  In other 
words, entitlement to service connection for a particular 
disability requires evidence of the existence of a current 
disability and evidence that the disability resulted from a 
disease or injury incurred in or aggravated during service.  

As for secondary service connection, under section 3.310(a) 
of VA regulations, service connection may be established on a 
secondary basis for a disability which is proximately due to 
or the result of service-connected disease or injury. 38 
C.F.R. § 3.310(a).  Establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability. Allen v. Brown, 7 Vet. App. 439 
(1995).

The Board notes that 38 C.F.R. § 3.310 was amended effective 
October 10, 2006. Under the revised § 3.310(b) (the existing 
provision at 38 C.F.R. § 3.310(b) was moved to sub-section 
(c)), any increase in severity of a nonservice-connected 
disease or injury proximately due to or the result of a 
service-connected disease or injury, and not due to the 
natural progress of the disease, will be service-connected.

In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to what the competent evidence establishes as the baseline 
level of severity of the nonservice-connected disease or 
injury (prior to the onset of aggravation by service- 
connected condition), in comparison to the medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury.

These findings as to baseline and current levels of severity 
are to be based upon application of the corresponding 
criteria under the Schedule for Rating Disabilities (38 
C.F.R. part 4) for evaluating that particular nonservice- 
connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 
2006).

It appears as though the new regulatory amendment poses a new 
restriction on claimants.  Nonetheless, because the Veteran's 
October 2003 claim was pending before the regulatory change 
was made, the Board will consider the version of 38 C.F.R. § 
3.310 in effect before the revision, as this version is more 
favorable to the Veteran. See generally, VAOGCPREC 7-03 and 
VAOPGCPREC 3-00.

Here, the Board finds that service connection for the 
Veteran's cervical spine disorder is unwarranted on either a 
direct or secondary basis.  

Taking direct service connection first, the Veteran has a 
current diagnosis of cervical degenerative disc disease, 
documented, for example, in a VA examination of June 2006.  

As for the in-service incurrence of this condition, in this 
case, there are no service treatment records to document any 
in-service injury or treatment as they were destroyed in the 
1973 fire at the National Personnel Records Center.  Given 
the absence of such records, the Board has a heightened duty 
to explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has a 
heightened duty in a case where the service treatment records 
are presumed destroyed).  The Veteran has contended that his 
in-service injury to his left arm resulted in a cervical 
spine disorder which became manifest during service.  However 
despite the heightened duty imposed here, the Veteran's 
credibility on this point is questioned as the medical 
evidence indicates that the onset of the disability was in 
the 1980s.  For example, in a November 2004 VA treatment 
record, it was noted, "[w]e determined that patient's neck 
pain, leg pain, back pain, and difficulty walking are chronic 
problems, going on since 1980s."  A February 2002 VA 
examination report also indicated that the Veteran injured 
his left arm in 1945, and subsequently complained of cervical 
spine pain in the early 1980s.  Similarly, a VA treatment 
record from 1998 noted that the Veteran's neck and shoulder 
pain had been going on for twenty years, which indicates a 
1978 onset.  

Moreover, the nexus evidence as to this claim is not in the 
Veteran's favor.  In June 2006 a VA examination was 
conducted, and the examiner found, "[i]t is less likely than 
not that any current cervical spine disorder is related to 
his service. The conclusion is related to the history, 
physical exam, surgical reports, and diagnostic tests."  
This June 2006 report contains the only nexus opinion of 
record addressing the issue of direct service connection.  
Despite the large volume of evidence in this case, there is 
no positive nexus evidence of record.  At no point has any 
medical provider linked the Veteran's current cervical spine 
condition to service.  As such, the Board must find the 
evidence is not in equipoise as to whether the Veteran's 
cervical spine disorder is linked to service and direct 
service connection must be denied.

Taking secondary service connection, while the Veteran has a 
current diagnosis pertaining to his cervical spine and there 
is no doubt he is service-connected for residuals of his left 
arm injury, again, the nexus evidence is not in his favor.  
In November 2007 an addendum opinion to the June 2006 VA 
examination was sought, and the examiner found, "there is no 
data to suggest that any back disorder was caused by or 
aggravated by the Veteran's service-connected left arm 
fracture residuals."  The examiner provided a thorough 
explanation for this conclusion, including that "[h]aving a 
fracture of the ulna and radius of the left arm does not 
suggest long term issues to his left shoulder, neck or back . 
. . especially in a right handed individual."  Similarly, in 
a February 2002 VA examination report, the examiner 
concluded, "[i]n my opinion there is absolutely no 
relationship between the Veteran's service connected left 
radius fracture and his cervical spine condition." Again, 
there is no positive nexus evidence of record.  At no point 
has any medical provider linked the Veteran's current 
cervical spine condition to his left arm disability.  As 
such, the Board must find the evidence is not in equipoise as 
to whether the Veteran's cervical spine disorder is linked to 
his service-connected left arm disability, and secondary 
service connection must also be denied.

The Board has considered the Veteran's contentions that his 
cervical spine disability is related to service and/or to his 
service-connected residuals of a fracture of the left radius.  
However, the Board finds the VA examiner's opinions more 
probative than the lay evidence of record because as lay 
persons, the Veteran is not competent to offer medical 
opinions, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).  These arguments do not provide a factual 
predicate upon which compensation may be granted.  For all of 
the above reasons, the appeal is denied.

Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
February 2001, November 2003, February 2005, March 2006, 
November 2007, June 2008, and November 2008 provided the 
Veteran with an explanation of the type of evidence necessary 
to substantiate his claim, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters of  March 
2006, June 2008, and November 2008 also provided the 
appellant with information concerning the evaluation and 
effective date that could be assigned should service 
connection be granted, pursuant to Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  VA has no outstanding duty to inform 
the Veteran that any additional information or evidence is 
needed.

Not all of the Veteran's duty-to-assist letters were provided 
before the adjudication of his claim.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claim was subsequently 
readjudicated.  He has not claimed any prejudice as a result 
of the timing of the letters, and the Board finds no basis to 
conclude that any prejudice occurred.  Any notice defect in 
this case was harmless error.  The content of the aggregated 
notices, including the notice letters subsequently issued, 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  After VA provided this notice, the 
Veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The Veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  
Exhaustive attempts to obtain his service treatment records 
have been made, and it has been determined the records were 
destroyed by fire and are not capable of reconstruction.  His 
post service treatment records have been obtained.  He was 
afforded the opportunity for a personal hearing.  He has been 
afforded VA examinations.  The Board does not have notice of 
any additional relevant evidence which is available but has 
not been obtained.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the Veteran's 
claim.  Therefore, no further assistance to the Veteran with 
the development of evidence is required.  

ORDER

Service connection for a cervical spine disorder is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


